                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTOPHER W. PACE,                              Case No. 17-cv-01046-HSG (PR)
                                   8                    Petitioner,                        JUDGMENT
                                   9             v.

                                  10     GEORGE JAIME, Warden,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons stated in the Order Granting Motion to Dismiss; Denying Certificate of

                                  14   Appealability, judgment is entered in favor of respondent and against petitioner.

                                  15          IT IS SO ORDERED AND ADJUDGED.

                                  16   Dated: 2/6/2019

                                  17                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  18                                                   United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
